Exhibit 10.1



FIFTH AMENDMENT TO CREDIT AGREEMENT



Dated as of June 26, 2006



with respect to that certain



CREDIT AGREEMENT



Dated as of March 3, 2003



among



SIERRA HEALTH SERVICES, INC.

,



as Borrower,



and



Certain Subsidiaries of the Borrower from time to time party hereto,

as Guarantors,



BANK OF AMERICA, N.A.

,



as Administrative Agent and L/C Issuer,



and



The Other Lenders Party Hereto



US BANK, N.A.

and

CALYON NEW YORK BRANCH

(formerly known as Credit Lyonnais New York Branch)

,



as

Syndication Agents,



THE BANK OF NEW YORK,

JPMORGAN CHASE BANK,

HARRIS N.A.

and

WELLS FARGO BANK, N.A.,

as

Documentation Agents



BANC OF AMERICA SECURITIES LLC

,



as

Sole Lead Arranger and Sole Book Manager



 

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of June 26, 2006 among (i) SIERRA HEALTH SERVICES, INC., a Nevada corporation
(the "Borrower"), (ii) the subsidiaries of the Borrower identified as Guarantors
on the signature pages hereto, (iii) the Lenders identified on the signature
pages hereto and (iv) BANK OF AMERICA, N.A., as Administrative Agent (the
"Administrative Agent"). All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement
referred to below.



RECITALS



A. A Credit Agreement dated as of March 3, 2003 (as amended by that certain
First Amendment to Credit Agreement dated as of September 5, 2003, that certain
Second Amendment to Credit Agreement dated as of January 26, 2004, that certain
Third Amendment to Credit Agreement dated as of May 27, 2004, that certain
Fourth Amendment to Credit Agreement dated as of October 19, 2004, and as
further amended or modified, the "Credit Agreement") has been entered into by
and among the Borrower, the Guarantors party thereto (the "Guarantors"), the
financial institutions party thereto (the "Lenders") and the Administrative
Agent.



B. The Borrower has requested that (i) the Lenders amend certain provisions of
the Credit Agreement by making certain modifications thereto and (ii) the
aggregate Commitments under the Credit Agreement be increased to $250,000,000
(which increase shall be provided by certain of the existing Lenders and New
Lenders (as defined herein) in accordance with the revised Schedule 2.01
attached hereto as Exhibit B). The Aggregate Commitments in effect prior to the
Fifth Amendment Effective Date (as defined herein) are $140,000,000.



C. The Lenders (including the New Lenders, as applicable) have agreed to the
requested amendments to the Credit Agreement and to the increase to the
Commitments on the terms and conditions hereinafter set forth.



AGREEMENT



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:



1. Amendments to Credit Agreement.



(a) Amendment to Recitals. The second recital paragraph in the Credit Agreement
is hereby amended by deleting the reference to "$65,000,000" and replacing it
with a reference to "$250,000,000".



(b) Amendments to Section 1.01. The following defined terms and related
definitions are hereby amended as follows:



(i) The definition of "Aggregate Commitments" in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:



""Aggregate Commitments" means, the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Fifth Amendment Effective
Date is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).



(ii) The definition of "Applicable Rate" in Section 1.01 of the Credit Agreement
is hereby amended in its entirety to read as follows:



""Applicable Rate" means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:



 

 

 

Pricing Level



 

 

Debt

Rating

Eurodollar Rate Loans

and

Letter of Credit Fee



 

Base Rate Loans



 

 

Facility Fee

All-In Drawn Cost for Eurodollar Rate Loans

1

>

BBB

0.400%

0.000%

0.100%

0.500%

2

BBB-

0.500%

0.000%

0.125%

0.625%

3

BB+

0.600%

0.000%

0.150%

0.750%

4

<

BB

0.800%

0.000%

0.200%

1.000%

For purposes hereof, "Debt Rating" means, as of any date of determination, the
rating as determined by either S&P or Fitch (collectively, the "Debt Ratings")
of the Borrower's non-credit-enhanced, senior secured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the lower of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
higher than the Pricing Level of the lower Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, (i) if such Debt Rating is provided by S&P,
then the Pricing Level for such Debt Rating shall apply and (ii) if the Debt
Rating is provided by Fitch, then the Pricing Level that is one level lower than
that of such Debt Rating shall apply; and (d) if the Borrower does not have any
Debt Rating, then the Consolidated Leverage Ratio shall be used in lieu of the
Debt Rating for purposes of determining the Pricing Level as follows:



 

 

Pricing Level



 

 

Consolidated Leverage Ratio

Eurodollar Rate Loans

and

Letter of Credit Fee



 

Base Rate Loans



 

 

Facility Fee

All-In Drawn Cost for Eurodollar Rate Loans

1

< 0.50x

0.500%

0.000%

0.125%

0.625%

2

= 0.50x but < 1.00x

0.600%

0.000%

0.150%

0.750%

3

=1.00x but < 1.50x

0.700%

0.000%

0.175%

0.875%

4

= 1.50x

0.900%

0.000%

0.225%

1.125%



Commencing on the Fifth Amendment Effective Date, the Applicable Rate shall be
determined based upon Pricing Level 3 (as set forth in the Debt Rating pricing
grid set forth above). Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Borrower to the Administrative Agent of notice thereof pursuant to Section
7.03(f) and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. In the event
the Borrower does not have any Debt Rating and the Consolidated Leverage Ratio
is being used in lieu of the Debt Rating for purposes of determining the Pricing
Level, then, commencing on the date of withdrawal of such Debt Rating(s) by the
relevant ratings agency(ies), (i) the applicable Consolidated Leverage Ratio
shall be as determined based on the most recently delivered Compliance
Certificate and (ii) any increase or decrease in the Applicable Rate resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 4 (as set forth in the Consolidated Leverage Ratio
pricing grid set forth above) shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered,
but only until such Compliance Certificate is actually delivered.



(iii) The definition of "Audited Financial Statements" in Section 1.01 of the
Credit Agreement is hereby amended by deleting the reference to "2003" therein
and replacing it with a reference to "2005".



(iv) The definition of "Excluded Property" in Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (a) in its entirety and replacing
it with the following:



"(a) any owned real Property which has a net book value of less than $2,000,000,
provided that the aggregate net book value of all real Property of all of the
Loan Parties excluded pursuant to this clause (a) shall not exceed $6,000,000,"



(v) The definition of "Maturity Date" in Section 1.01 of the Credit Agreement is
hereby amended in its entirety to read as follows:



""Maturity Date" means June 26, 2011."



(c) Further Amendments to Section 1.01. The following defined terms and related
definitions are hereby inserted into Section 1.01 of the Credit Agreement in
appropriate alphabetical order:



""Borrower Materials" has the meaning set forth in Section 7.02."



""Debt Rating" has the meaning set forth in the definition of "Applicable
Rate.""



""Fifth Amendment Effective Date" means June 26, 2006, which is the effective
date of the Fifth Amendment to this Agreement."



""Fitch" means Fitch Ratings and any successor thereto."



""Information" has the meaning set forth in Section 7.02."



""LTACH Facility" means a long term acute care and subacute hospital facility to
be developed on terms substantially similar to the following: (a) such facility
will be constructed on land owned by the Borrower and located adjacent to the
Borrower's existing headquarters' campus during the 2007 or 2008 fiscal years in
partnership with a to-be-determined joint venture partner with significant
experience operating long term acute care and subacute hospital facilities (or
similar facilities); (b) the Borrower's interest in such facility will be
through two investment vehicles: (i) a real estate entity (A) that will be
majority owned or otherwise controlled by the Borrower (directly or indirectly
through its Subsidiaries), (B) that will become a Guarantor pursuant to Section
7.12, (C) that will pledge its assets (other than Excluded Property) to the
Administrative Agent pursuant to Section 7.13, (D) that will own substantially
all of the Property associated with the facility and (E) the Capital Stock of
which (to the extent ultimately owned beneficially by the Borrower, directly or
indirectly, it being understood that the Borrower need not beneficially own,
directly or indirectly, all of the Capital Stock issued by such entity) will be:
(x) owned directly by one or more Loan Parties and (y) pledged by such Loan
Parties to the Administrative Agent pursuant to Section 7.13 and the terms of
the Loan Documents, and (ii) an operating entity, (A) that may or may not be
majority owned or otherwise controlled by the Borrower (directly or indirectly
through its Subsidiaries), (B) the Capital Stock of which (to the extent
ultimately owned beneficially by the Borrower, directly or indirectly, it being
understood that the Borrower need not beneficially own, directly or indirectly,
all of the Capital Stock issued by such entity) will be: (x) owned directly by
one or more Loan Parties and (y) pledged by such Loan Parties to the
Administrative Agent pursuant to Section 7.13 and the terms of the Loan
Documents and (C) that will neither become a Guarantor pursuant to Section 7.12
nor pledge its assets to the Administrative Agent pursuant to Section 7.13."



""Platform" has the meaning set forth in Section 7.02."



""Public Lender" has the meaning set forth in Section 7.02."



""S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto."



(d) Amendment to Section 2.13. Section 2.13(a) of the Credit Agreement is hereby
amended by deleting the reference therein to "$200,000,000" and replacing it
with a reference to "$350,000,000".



(e) Amendment to Section 6.05(c). Clause (c) of Section 6.05 of the Credit
Agreement is hereby amended in its entirety to read as follows:



"(c) During the period from December 31, 2005 to and including the Fifth
Amendment Effective Date, there has been no sale, transfer or other disposition
by any Consolidated Party of any material part of the business or Property of
the Consolidated Parties, taken as a whole, and no purchase or other acquisition
by any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Fifth
Amendment Effective Date."



(f) Amendment to Section 7.02. The final paragraph of Section 7.02 of the Credit
Agreement is hereby amended in its entirety to read as follows:



"The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender"). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a
minimum, shall mean that the word "PUBLIC" shall appear prominently on the first
page thereof; (x) by marking Borrower Materials "PUBLIC," the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor;" and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked "PUBLIC"
as being suitable only for posting on a portion of the Platform not designated
"Public Investor." Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials "PUBLIC."



(g) Amendment to Section 7.03. A new clause (f) shall be added to Section 7.03
of the Credit Agreement, immediately following clause (e) thereof, to read as
follows:



"(f) Debt Rating. No later than two (2) Business Days after a Responsible
Officer obtains knowledge of any such issuance of change, give notice to the
Administrative Agent (by telephone, followed promptly by written notice
transmitted by facsimile with a hard copy sent promptly thereafter) of any
issuance of change (either expressly or pursuant to a letter from S&P or Fitch
stating an "implied" rating), in rating by S&P or Fitch in respect of the
Borrower's non-credit enhanced senior long-term debt (secured or unsecured),
together with details thereof."



(h) Amendment to Section 7.15. The following amendments shall be made to Section
7.15 of the Credit Agreement:



(i) Clause (b)(i) of Section 7.15 of the Credit Agreement is hereby amended in
its entirety to read as follows:



"(i) $200,000,000 (representing approximately 85% of Consolidated Net Worth as
of March 31, 2006)"



(ii) Clause (b)(ii) of Section 7.15 of the Credit Agreement is hereby amended by
deleting the reference to "June 30, 2004" and replacing it with a reference to
"March 31, 2006".



(i) Amendment to Section 7.16. Clause (a) of Section 7.16 of the Credit
Agreement is hereby amended by deleting the second parenthetical therein and
replacing it with the following:



"(or such later date as the Administrative Agent shall reasonably determine, and
in any event, with respect to those certain properties located at Azure & Riley
and Grand Flamingo Center (as further described on Schedule 6.20(a) hereof), no
later than September 30, 2006 (unless a contract covering the sale of such
property has been executed prior to the end of such time period)),"



(j) Amendment to Section 8.01. Clause (t) of Section 8.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:



"(t) Other Liens securing Indebtedness or other obligations not otherwise
prohibited by this Agreement to the extent the aggregate amount of such
Indebtedness and other obligations does not exceed two and one-half percent
(2.5%) of the total assets of the Consolidated Parties as set forth on the
consolidated balance sheet of the Consolidated Parties most recently delivered
to the Administrative Agent in connection with a Compliance Certificate pursuant
to Section 7.02(b)."



(k) Amendments to Section 8.02. The following amendments shall be made to
Section 8.02 of the Credit Agreement:



(i) Clause (h) of Section 8.02 of the Credit Agreement is hereby amended in its
entirety to read as follows:



"(h) So long as no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment, Investments consisting of equity
holdings in Persons other than Subsidiaries in an aggregate amount not to exceed
$20,000,000 individually and $40,000,000 in the aggregate;"



(ii) (x) The following is added to Section 8.02 as a new clause (i), (y) the
existing clause (i) is hereby renamed accordingly as clause "(j)" and (z) any
reference in the Credit Agreement to "Section 8.02(i)" shall be deemed replaced
with a reference to "Section 8.02(j)":



"(i) Investments in (including in the form of a joint venture for) the LTACH
Facility of up to $70,000,000 in the aggregate."



(iii) Clause (j)(iv) of Section 8.02 of the Credit Agreement is hereby amended
by deleting the reference therein to "$10,000,000" and replacing it with a
reference to "$15,000,000".



(l) Amendments to Section 8.03. The following amendments shall be made to
Section 8.03 of the Credit Agreement:



(i) Clause (e) of Section 8.03 of the Credit Agreement is hereby amended by
inserting the following parenthetical immediately following the second reference
to "purchase":



"(or, in the case of the LTACH Facility, the construction)"



(ii) Clause (j) of Section 8.03 of the Credit Agreement is hereby amended by
deleting the reference therein to "$150,000,000" and replacing it with a
reference to "$200,000,000".



(iii) Clause (k) of Section 8.03 of the Credit Agreement is hereby amended by
deleting the reference therein to "$10,000,000" and replacing it with a
reference to "$25,000,000".



(m) Amendments to Section 8.05. Section 8.05 of the Credit Agreement is hereby
amended by (i) deleting the reference therein to "$10,000,000" and replacing it
with a reference to "$20,000,000" and (ii) deleting the reference therein to
"$5,000,000" and replacing it with a reference to "$10,000,000".



(n) Amendments to Section 8.11. The following amendments shall be made to
Section 8.11 of the Credit Agreement:



(i) Section 8.11 of the Credit Agreement is hereby amended by deleting the grid
in its entirety and replacing it with the following:



Fiscal Year

Amount

2004

$30,000,000

2005

$35,000,000

2006

$37,000,000

2007

$40,000,000

2008

$45,000,000

2009

$50,000,000

2010

$50,000,000

2011

$50,000,000



(ii) Section 8.11 of the Credit Agreement is hereby further amended by (x)
deleting the reference therein to "$5,000,000" and replacing it with a reference
to "$10,000,000", (y) deleting the word "and" immediately before the reference
to "2009" and replacing it with a "," and (z) inserting ", 2010 and 2011"
immediately after the reference to "2009".



(iii) Section 8.11 of the Credit Agreement is hereby further amended by
inserting the following at the end thereof:



"In addition to the amounts set forth in the table above, the Loan Parties may
make additional capital expenditures of up to $70,000,000 in the aggregate for
the construction of the LTACH Facility."



(o) Amendment to Section 8.12. Clause (b)(i)(y) of Section 8.12 of the Credit
Agreement is hereby amended by deleting the reference therein to "$10,000,000"
and replacing it with a reference to "$20,000,000".



(p) Amendment to Section 11.07. Clause (b) of Section 11.07 is hereby amended by
deleting the phrase "of $3500" and replacing it with the phrase "as set forth in
Schedule 11.07".



(q) The Credit Agreement is hereby further amended by inserting the following as
a new Section 11.20:





"11.20 USA PATRIOT Act Notice.



Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. Borrower shall
promptly, following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable "know your customer" and anti-money laundering rules and regulations,
including the Act."



(r) The Credit Agreement is hereby further amended by inserting the following as
a new Section 11.21:



"11.21 No Advisory or Fiduciary Responsibility.



In connection with all aspects of each transaction contemplated hereby, the Loan
Parties acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm's-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor the Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Arranger has advised or is currently advising
the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor the Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship arising
out of the transactions contemplated hereby; and (v) the Administrative Agent
and Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty arising out
of the transactions contemplated hereby other than claims relating to a breach
of agency duty in connection with any agency powers expressly granted by a Loan
Party to the Administrative Agent, and actually exercised by the Administrative
Agent, under any of the Loan Documents, including with respect to any remedies
exercisable thereunder upon the occurrence of an Event of Default; provided that
any such claim shall remain subject to the terms of the Loan Documents."



(s) Amendments to Schedules to the Credit Agreement and Related Definitions and
Representations and Warranties.



(i) Each of the Schedules set forth on Exhibit A hereto shall, as applicable,
(x) replace in their entirety the respective corresponding Schedules to the
Credit Agreement or (y) be added as a new Schedule to the Credit Agreement.



(ii) Sections 1.01, 6.05, 6.13, 6.20, 6.22, 6.23, 8.01, 8.02 and 8.03 of the
Credit Agreement are hereby amended by deleting each reference therein to
"Fourth Amendment Effective Date" and replacing it with a reference to "Fifth
Amendment Effective Date".



2. Increase in the Aggregate Commitments and the Addition of New Lenders.



From and after the Fifth Amendment Effective Date, by execution of this
Amendment, each Person identified on the signature pages hereto as a New Lender
(a "New Lender") hereby acknowledges, agrees and confirms that such Person will
be deemed to be a party to the Credit Agreement as amended hereby and a "Lender"
for all purposes of the Credit Agreement as amended hereby and shall have all of
the obligations of a Lender thereunder as if it had executed the Credit
Agreement as amended hereby. Such Person hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Lenders contained in the Credit Agreement as amended hereby
and in the other Loan Documents. Each of the Lenders (including the New Lenders)
acknowledges and agrees that its Commitment as of the Fifth Amendment Effective
Date is the amount set forth opposite such Person's name on Exhibit B attached
hereto.



The Borrower shall prepay any Revolving Loans outstanding on the Fifth Amendment
Effective Date (and pay any additional amounts required pursuant to Section 3.05
of the Credit Agreement) to the extent necessary to keep the outstanding
Revolving Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments pursuant to this Amendment.



3. Amendments to Security Agreement.



(a) The definition of "Excluded Property" in Section 2 of the Security Agreement
is hereby amended by adding the following immediately after clause (ii) thereof:



"and (iii) any General Intangibles and other Investment Property consisting of
equity Investments in a Person permitted under Section 8.02(h) of the Credit
Agreement, to the extent that the operating agreement, partnership agreement or
other relevant governing documents or other contractual restrictions for such
Person expressly prohibits the granting of a security interest therein or
condition the granting of a security interest therein on the consent of a third
party whose consent has not been obtained or would cause, or allow a third party
to cause, the forfeiture of such property upon the granting of a security
interest therein (other than to the extent that any such requirement or
restriction would be rendered ineffective pursuant to Sections 9-407 or 9-408 of
Revised Article 9 of the UCC), provided, however, that if such prohibition or
the condition requiring such consent relates only to the foreclosure of a
security interest or the exercise of other rights or remedies upon a default,
then a security interest in such property shall be deemed to be granted by this
Agreement subject to the condition that the consent of such third party is
obtained by the Administrative Agent prior to foreclosure or exercising of its
other rights or remedies hereunder as to which such consent is required."



(b) Section 4(a)(ii) of the Security Agreement is hereby amended by (i) adding
"or other Investment Property" after each reference to "Subsidiary Equity"
therein and (ii) adding the following clause to the end of the first sentence
thereof:



"; provided that, in the case of any such certificate that has been issued in
connection with an Investment made by such Obligor in accordance with the terms
of Section 8.02(h) of the Credit Agreement, the applicable Obligor shall only be
obligated to deliver such certificate to the Administrative Agent under this
Section 4(a)(ii) to the extent the value of the Investment represented by such
Investment Property is equal to or greater than $5,000,000."



4. Conditions Precedent to Effectiveness. The amendments to the Credit Agreement
set forth herein shall be deemed effective as of the date hereof (the "Fifth
Amendment Effective Date") when (and only when) each of the following conditions
precedent has been satisfied:



(a) Amendment; Notes. The Administrative Agent shall have received (1)
counterparts of this Amendment, which shall have been duly executed on behalf of
the Borrower, each of the Guarantors, the Lenders under the Credit Agreement
(including each of the New Lenders), and (2) in the case of each New Lender that
has requested a Revolving Note, a Revolving Note (in the same (or substantially
similar) form as originally executed) in favor of such Lender reflecting such
New Lender's Commitment.



(b) Certificates and Resolutions. The Administrative Agent shall have received
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require (A) approving this Amendment,
including the increase to the Aggregate Commitments (as required pursuant to
Section 2.13 of the Credit Agreement), (B) evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party, each of which shall be originals
or facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Fifth Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Fifth Amendment Effective Date)
and (C) (x) certifying that the Organization Documents delivered on the Fourth
Amendment Effective Date are true and complete as of the Fifth Amendment
Effective Date, and no amendments or modifications have been made thereto since
the Fourth Amendment Effective Date or (y) attaching copies of the Organization
Documents of each Loan Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and each in
form and substance reasonably satisfactory to the Administrative Agent and its
legal counsel.



(c) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Fifth Amendment Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent: an opinion of (i) Morgan,
Lewis & Bockius, special counsel to the Borrower and the Guarantors, covering
enforceability of the Fifth Amendment to Credit Agreement, the Notes, the Credit
Agreement and the Security Agreement as amended by this Amendment,
non-contravention of material agreements, perfection of liens and other
customary matters to be agreed upon; and (ii) internal Nevada counsel to the
Borrower and the Guarantors, covering certain corporate matters and other
matters to be agreed upon.



(d) Officer's Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Fifth Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that the conditions specified in Sections 2.13(b),
5.02(a) and 5.02(b) have been satisfied.



(e) Fees. Any fees required to be paid on or before the Fifth Amendment
Effective Date shall have been paid.



(f) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Fifth Amendment Effective Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).



(g) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Section 5
hereof shall be true and correct on and as of the Fifth Amendment Effective
Date.



(h) No Default. No Default shall exist and be continuing as of the Fifth
Amendment Effective Date.



(i) Board of Directors Approval. The Borrower shall have obtained approval from
its Board of Directors to enter into this Fifth Amendment to Credit Agreement
and the transactions related thereto.



(j) Pledged Equity. The Administrative Agent, on behalf of the Lenders, shall
have received a pledge of the Borrower's Capital Stock in any joint venture or
real estate investment entered into in connection with the construction of the
LTACH Facility (or, in the event that such joint venture or real estate
investment shall not have been entered into prior to the date upon which the
other conditions of this Section 4 have been satisfied, after the entry into
such joint venture or real estate investment).



(k) Regulatory Compliance.

The Administrative Agent shall have received a certificate executed by a
Responsible Officer on behalf of each of the HMO Subsidiaries to the effect that
such Subsidiary is in material compliance with the requirements of all
applicable HMO Regulations and with all other Laws, except for such non
compliance as could not reasonably be expected to have a Material Adverse
Effect.



5. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that:



(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.



(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party's legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited (x)
by general principles of equity and conflicts of laws (whether enforcement is
sought by proceedings in equity or at law) and (y) by bankruptcy,
reorganization, insolvency, moratorium or other laws of general application
relating to or affecting the enforcement, of creditors' rights.



(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment (except for those which have been obtained on or prior
to the Fifth Amendment Effective Date).



(d) The execution and delivery of this Amendment does not diminish or reduce its
obligations under the Loan Documents (including, without limitation, in the case
of each Guarantor, such Guarantor's guaranty pursuant to Article IV of the
Credit Agreement) in any manner, except as specifically set forth herein.



(e) Such Loan Party has no claims, counterclaims, offsets, or defenses to the
Loan Documents and the performance of its obligations thereunder, or if such
Loan Party has any such claims, counterclaims, offsets, or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished and released in consideration of the Lenders' execution and
delivery of this Amendment.



(f) No action, suit, investigation or proceeding is pending or, to the knowledge
of any Loan Party, threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect any Loan Party or any
transaction contemplated by the Loan Documents, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect.



(g) The representations and warranties contained in Article VI of the Credit
Agreement, as amended hereby are correct in all material respects on and as of
the date hereof as though made on and as of such date and after giving effect to
the amendments contained herein (except to the extent relating specifically to a
prior date).



(h) No Default or Event of Default exists on and as of the date hereof and after
giving effect to the amendments contained herein.



6. Ratification of Credit Agreement. Except as expressly modified and amended in
this Amendment, all of the terms, provisions and conditions of the Loan
Documents shall remain unchanged and in full force and effect. The term "this
Agreement" or "Credit Agreement" and all similar references as used in each of
the Loan Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as herein specifically agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.



7. Expenses. The Borrower agrees to pay all reasonable costs and expenses in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the reasonable fees and expenses of Moore & Van
Allen PLLC, special counsel to the Administrative Agent.



8. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or electronic mail shall be effective as an
original.



9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



10. Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.

11. Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors' obligations under the Credit Agreement or the other
Loan Documents.



12. Affirmation of Liens. Each Loan Party affirms the liens and security
interests created and granted by it in the Loan Documents (including, but not
limited to, the Security Agreement) and agrees that this Amendment shall in no
manner adversely affect or impair such liens and security interests.



13. Waiver. The Administrative Agent hereby acknowledges that for the period
prior to the Fifth Amendment Effective Date, it shall be deemed to have
previously used its discretion under Section 7.16 of the Credit Agreement to
extend the date on which the Loan Parties must deliver a Mortgage with respect
to each of the Azure & Riley and Grand Flamingo Center properties (as further
described on Schedule 6.20(a) to the Credit Agreement), subject to the terms of
this Amendment.



 

 

[Signature pages to follow]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment, to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWER

:

SIERRA HEALTH SERVICES, INC.

     

By: /s/ Anthony M. Marlon, M.D.

 

Name: Anthony M. Marlon, M.D.

 

Title: Chief Executive Officer and President

   

GUARANTORS

:

BEHAVIORAL HEALTHCARE OPTIONS, INC.

     

By: /s/ Darren G. D. Sivertsen

 

Name: Darren G. D. Sivertsen

 

Title: President

     

CII FINANCIAL, INC.

     

By: /s/ Kathleen M. Marlon

 

Name: Kathleen M. Marlon

 

Title: Chief Executive Officer and President

     

FAMILY HEALTHCARE SERVICES

     

By: /s/ Lynn Rosenbach

 

Name: Lynn Rosenbach

 

Title: President and Chief Operating Officer

     

FAMILY HOME HOSPICE, INC.

     

By: /s/ Lynn Rosenbach

 

Name: Lynn Rosenbach

 

Title: President and Chief Operating Officer

     

SIERRA NEVADA ADMINISTRATORS, INC.
(formerly known as Nevada Administrators, Inc.)

     

By: /s/ Kathleen M. Marlon

 

Name: Kathleen M. Marlon

 

Title: President

     

SIERRA HEALTH HOLDINGS, INC.

     

By: /s/ Frank E. Collins

 

Name: Frank E. Collins

 

Title: President

     

SIERRA HEALTH-CARE OPTIONS, INC.

     

By: /s/ Darren G. D. Sivertsen

 

Name: Darren G. D. Sivertsen

 

Title: President

     

SIERRA HOME MEDICAL PRODUCTS, INC.

     

By: /s/ Darren G. D. Sivertsen

 

Name: Darren G. D. Sivertsen

 

Title: President

     

SOUTHWEST MEDICAL ASSOCIATES, INC.

     

By: /s/ Darren G. D. Sivertsen

 

Name: Darren G. D. Sivertsen

 

Title: Chief Executive Officer

     

SOUTHWEST REALTY, INC.

     

By: /s/ Anthony M. Marlon, M.D.

 

Name: Anthony M. Marlon, M.D.

 

Title: President

     

SIERRA FINANCIAL AGENCY, INC.

     

By: /s/ Kathleen M. Marlon

 

Name: Kathleen M. Marlon

 

Title: Chief Executive Officer and President

   

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

, in its capacity as Administrative Agent      

By: /s/ Kevin L. Ahart

 

Name: Kevin L. Ahart

 

Title: Assistant Vice President

   

LENDERS

:

BANK OF AMERICA, N.A

., in its capacity as a Lender      

By: /s/ Zubin R. Shroff

 

Name: Zubin R. Shroff

 

Title: Vice President

     

LEHMAN COMMERCIAL PAPER INC.

     

By: /s/ Craig Malloy

 

Name: Craig Malloy

 

Title: Authorized Signatory

      U.S. BANK NATIONAL ASSOCIATION       By: /s/ Christian E. Stein III Name:
Christian E. Stein III   Title: Vice President       WELLS FARGO BANK, N.A.    
 

By: /s/ Paul K. Stimpfl

Name: Paul K. Stimpfl

Title: Senior Vice President

     

CALYON CORPORATE AND INVESTMENT BANK

     

By: /s/ Douglas Weir

 

Name: Douglas Weir

 

Title:  Director

   

By: /s/ Attila Coach

 

Name: Attila Coach

 

Title: Managing Director

     

UBS LOAN FINANCE LLC

     

By: /s/ Richard L. Tavrow

Name: Richard L. Tavrow

Title:  Director

     

By: /s/ Irja R. Otsa

Name: Irja R. Otsa

Title: Associate Director

     

THE BANK OF NEW YORK

     

By: /s/ Jonathan Rollins, CFA

 

Name: Jonathan Rollins, CFA

 

Title: Vice President

   

NEW LENDERS:

BANK OF THE WEST

     

By: /s/ Sidney Jordan

 

Name: Sidney Jordan

 

Title: Vice President & Manager,

          Loan Acquisitions Unit             Syndications Division       HARRIS
N.A.

By: /s/ Jeffrey M. Worden

Name: Jeffrey M. Worden

Title: Vice President

      CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

By: /s/ Jim C.Y. Chen

Name: Jim C.Y. Chen

Title: VP & General Manager

   



SUNTRUST BANK    



By: /s/ Gregory M. Ratliff

Name: Gregory M. Ratliff

Title: Vice President

   



FIRST COMMERCIAL BANK NEW YORK AGENCY    



By: /s/ Bruce M.J. Ju

Name: Bruce M.J. Ju

Title: VP & General Manager

   



CHIAO TUNG BANK CO., LTD. NEW YORK AGENCY    



By: /s/ Chun-Kai Hu

Name: Chun-Kai Hu

Title: VP & Deputy General Manager

   



JPMORGAN CHASE BANK, N.A.    



By: /s/ Jana Chiat

Name: Jana Chiat

Title: Underwriter

   



HUA NAN COMMERCIAL BANK, LTD, NEW YORK AGENCY    



By: /s/ Te-Chin Wang

Name: Te-Chin Wang

Title: Assistant General Manager

PROCESSING AND RECORDATION FEES



The Administrative Agent will charge a processing and recordation fee (an
"Assignment Fee") in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:



Transaction

Assignment Fee

   

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

-0-

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

$500